Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 9 are objected to because of the following informalities: The new limitation “wherein the first node connects to the core network by using a parent node…” has already been introduced in line 12 of claim 1 and line 16 of claim 9. The limitation is redundant. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al. US 2009/0190521 A1 in view of Alhalabi et al. US 2017/0214672 A1.
Claims 1 and 9:
Horn discloses a data forwarding method, comprising: generating, by a first node, a topology relationship of the first node, wherein the topology relationship of the first node includes one or more identifiers of one or more first- type subnodes and one or more connection statuses between the first node and the one or more first-type subnodes (See fig. 1-2 and para 33-35, “The root access point may then update the list with the new cluster-specific identifier … send the list to all of the relays in the cluster”; “the root access point of the cluster may define a new routing table whenever a relay joins, moves within, or leaves the cluster. [0035] …the routing table describes the topology of the cluster. For example, a routing table may describe the tree connectivity for all relays in a cluster”), wherein each first-type subnode of the one or more first-type subnodes connects to a core network by using the first node (See fig. 1, relays 104-112 connected to the network nodes 116 through Root Access Point 102); and (See fig. 1 and para 33, Root Access node connects to the network nodes 116/wide area network though network node 116. Or relay node connects to the network 116 through Root Access point); receiving, by the first node from the one or more first-type subnodes, topology relationship information of the one or more first-type subnodes (See para 65, “The relay may then send an IDTableAck acknowledgment message to the root access point”); wherein the first node connects to the core network by using the parent node (See fig. 1 and para 33, Root Access node connects to the network nodes 116/wide area network though network node 116. Or relay node connects to the network 116 through Root Access point); receiving, by a first node, a first data packet (See para 81 and figs. 5A-B, receiving a packet by a relay/access node/Root Access point), wherein the first data packet comprises first data and an identifier of a second node of the first data (See para 89 and fig. 5B-512-518, destination identifier is in the header of the packet), and wherein the identifier of the second node comprises an identifier of a root node serving user equipment or an identifier of a node that is of the root node and that serves the user equipment (See para 81, “the root access point 102 may receive a packet from the core network that is destined for a relay… or an access terminal that is connected to a relay”. Also see para 89 and fig. 5B-512-518, destination identifier); querying, by the first node, a first route mapping relationship based on the identifier of the second node to determine a third node (See para 91 and fig. 5B-520, “the packet processor 334 may use the destination identifier from the appended packet header, as well as the forwarding table of the node to determine the node to which the packet should be routed”), wherein the first route mapping relationship comprises a correspondence between the second node and the third node  (See para 91 and fig. 5B-520, “the packet processor 334 may use the destination identifier from the appended packet header, as well as the forwarding table of the node to determine the node to which the packet should be routed”), and wherein the third node is a next-hop node that is indicated in the first route mapping relationship and that the first data packet reaches after passing through the first node (See paras 91 and 93 and fig. 5B 520-526, “the relay management protocol forwards the packet to the node specified in the forwarding table (block 526). That is, the relay management protocol may forward the packet to the relay management protocol instance on the next link.”); and forwarding, by the first node, the first data to the third node (See paras 91 and 93 and fig. 5B 520-526, “the relay management protocol forwards the packet to the node specified in the forwarding table (block 526). That is, the relay management protocol may forward the packet to the relay management protocol instance on the next link.”).
With regards to claim 9, at least one processor; and a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor (See fig. 3 processor and also see para 140, computer-readable medium).
Horn doesn’t disclose sending, by the first node to a parent node of the first node, the topology relationship information of the one or more first-type subnodes and the topology relationship of the first node.
Alhalabi discloses sending, by the first node to a parent node of the first node, the topology relationship information of the one or more first-type subnodes and the topology relationship of the first node (See para 83-84, Ux sends parent node a request for child node deletion and after receiving an ACK, Ux sends to the parent node ResourceID and child node ID to be deleted).
Horn’s reception of ACK for deletion for relay node can be modified to convey the deletion further to root node’s/Ux parent node as disclosed in Alhalabi.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Horn with the teachings of Alhalabi to improve the method disclosed by Horn by including the feature of sending the parent node topology relationship 

Claims 2 and 10:
Horn discloses deleting, by the first node, the identifier of the second node of the first data (See para 78, “upon receiving a Route Closed indication, a relay may delete the identifier and forwarding tables for the cluster”). 

Claims 3 and 11:
Horn discloses that the first data packet is an uplink data packet, and wherein the first node is a node that is of the root node and that serves the user equipment (See para 81, “a relay may generate a control packet that is to be sent to the core network (e.g., via an access gateway as represented by network node 116 in FIG. 1).  As another example, a relay (e.g., relay 108) may receive a packet from an associated access terminal (e.g., access terminal 114) that is to be sent to another device via the core network.”).

Claims 4 and 12:
Horn discloses that the first data packet is a downlink data packet, and wherein the first node is the root node (See para 81, “the root access point 102 may receive a packet from the core network that is destined for a relay (e.g., in the case of a control packet) or an access terminal that is connected to a relay”).

Claims 5 and 13:
Horn discloses receiving, by the first node, the first route mapping relationship sent by a parent node of the first node, wherein the first route mapping relationship is generated by the root node (See para 34 and fig. 2, “a routing table is maintained for the cluster and this routing table information may be sent to all of the relays in the cluster whenever there is a change in the cluster. For example, the root access point of the cluster may define a new routing table whenever a relay joins, moves within, or leaves the cluster”. Also see para 36 and fig. 1, serving nodes of relay nodes).

Claims 6 and 14:
Horn discloses that the first data further comprises transmission path information of the first data, and wherein the transmission path information is used by the first node for further determining the third node (See para 83, “the header of a received packet may include a source address and/or a destination address that corresponds to a network identifier (e.g., ANID) of a node in the cluster as indicated by the identifier list”. Also see para 91 and fig. 5B-520, “the packet processor 334 may use the destination identifier from the appended packet header, as well as the forwarding table of the node to determine the node to which the packet should be routed”).

Claims 7 and 15:
Horn discloses that the first data packet is an uplink data packet, wherein the first node is a node that is of a root node and that serves the user equipment (See para 81, “a relay may generate a control packet that is to be sent to the core network (e.g., via an access gateway as represented by network node 116 in FIG. 1).  As another example, a relay (e.g., relay 108) may receive a packet from an associated access terminal (e.g., access terminal 114) that is to be sent to another device via the core network”), and wherein before the determining, by the first node, a third node, the method further comprises:  (See fig. 5A, step 506, assigning identifiers to the packet).

Claim 8:
Horn discloses that the first data packet is a downlink data packet, wherein the first node is the root node (See para 81, “the root access point 102 may receive a packet from the core network that is destined for a relay (e.g., in the case of a control packet) or an access terminal that is connected to a relay”), and wherein before the determining, by the first node, a third node, the method further comprises: adding, by the first node, transmission path information of the first data to the first data packet (See fig. 5A, step 506, assigning identifiers to the packet).

Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. 
With regards to claims 1 and 9, on page 2 of the applicant's remarks, the applicant argues "Horn have not been shown to teach or suggest "the first node connects to the core network by using a parent node of the first node"".
 The examiner respectfully disagrees. Horn discloses in para 25 "the access point 102 communicates with one or more network nodes (represented, for convenience, by network node 116) to facilitate wide area network connectivity".
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kimura et al. (US 2013/0336321 A1) discloses destination address and path ID in the packet to send the packet from the source to the destination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472